Citation Nr: 1626377	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  05-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an ulcer disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis, to include as due to herbicide exposure.

3.  Entitlement to a rating in excess of 10 percent for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 (skin disorder) and October 2009 (epididymitis and ulcer) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2008, the Veteran and his spouse testified regarding the skin disorder claim at a Board hearing before an Acting Veterans Law Judge (VLJ).  A hearing transcript is of record.  Since that time, the Acting VLJ who conducted the hearing retired from the Board.  In March 2016, the Board sent the Veteran a letter advising him of such fact and asking if he desired a hearing before another VLJ.  In the same month, the Veteran submitted correspondence indicating he did not desire an additional hearing.

Following the October 2008 hearing, the Veteran's claim for service connection for a skin disorder was denied by the Board in February 2009.  The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (Court).  In March 2010 the parties submitted a joint motion for remand (JMR) requesting that the February 2009 decision be vacated and remanded to the Board for further discussion of the lay evidence of record; the Court granted that motion the same month.  The Board denied the Veteran's skin disorder claim again in September 2010 and that decision was also appealed to the Court.  In a February 2011 JMR, the parties requested that the September 2010 decision be vacated and remanded to the Board for consideration of evidence that was in constructive possession of VA but not before the Board at the time of the September 2010 decision; the Court granted the motion in March 2011.  Thereafter, in August 2011 the Board remanded the claim for additional development.  It now returns for further appellate review.

The Board notes that the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was also denied in the October 2009 rating decision and the Veteran perfected an appeal as to that issue.  However, in a July 2013 rating decision the AOJ granted service connection for PTSD.  As the July 2013 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board further notes that in his January 2011 substantive appeal regarding the issue of entitlement to an increased rating for epididymitis, the Veteran requested a hearing before a VLJ.  In September 2011, the Veteran withdrew his request for a Board hearing.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2015).  

Notably, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the January 2015 supplemental statement of the case.  However, with the exception of May 2015 and February 2016 Informal Hearing Presentations submitted by the Veteran's representative, the documents are irrelevant to the issues on appeal.

The issues of entitlement to service connection for an ulcer disorder and entitlement to an increased rating for epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 2003 rating decision denied service connection for an ulcer condition.  The Veteran filed a timely notice of disagreement and a statement of the case was issued; however, he did not submit a timely substantive appeal and explicitly withdrew his claim in December 2004.  

2.  Evidence added to the record since the final denial in December 2003 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an ulcer condition.

3.  Resolving all doubt in the Veteran's favor, his skin disorder, diagnosed as sebopsoriasis and seborrheic dermatitis, had its onset in service.


CONCLUSIONS OF LAW

1.  The December 2003 decision that denied the Veteran's claim of entitlement to service connection for an ulcer condition is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an ulcer condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Sebopsoriasis and seborrheic dermatitis were incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an ulcer condition and grant service connection for sebopsoriasis and seborrheic dermatitis are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

II.  Application to Reopen a Previously Denied Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for an ulcer condition in September 2003.  In a decision issued in December 2003, the RO considered the Veteran's service treatment records, VA treatment records dated through November 2003, and private treatment records.  The RO noted that private treatment records indicated that the Veteran had been diagnosed with peptic ulcer disease.  The RO then found that such condition was not related to the Veteran's service as the record did not show that there was a relationship between the Veteran's current ulcer disorder and his military service.

The Veteran was advised of the decision and his appellate rights in December 2003.  Thereafter, he filed a notice of disagreement with respect to this decision in March 2004 and a statement of case was issued in June 2004.  While he submitted a substantive appeal (VA Form 9) in June 2004, he indicated that he only wished to appeal the denial of service connection for a skin condition.  Consequently, he did not enter a timely substantive appeal as to the denial of service connection for an ulcer condition.  Furthermore, in a December 2004 statement, the Veteran explicitly withdrew such claim.  As such, the December 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an ulcer disorder was received prior to the expiration of the appeal period stemming from the December 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while copies of select service treatment records related to the Veteran's in-service gastrointestinal complaints were submitted subsequent to the December 2003 rating decision, such are duplicative of those previously of record and considered in the earlier decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Evidence received since the December 2003 decision consists of VA treatment records, additional copies of select service treatment records related to his in-service gastrointestinal complaints, and evidence related to the Veteran's other appeals.  Additionally, in September 2013, an infectious intestinal disorders disability benefits questionnaire (DBQ) was received by VA.  Such record includes a statement from the Veteran's primary care physician, Dr. M.J., that indicates that the Veteran was not diagnosed with an ulcer disorder until after service because he was not tested for said disease during service.  Moreover, the Veteran described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the September 2013 DBQ report, the Board finds that the evidence received since the December 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for an ulcer disorder was previously denied as there was no evidence linking his current disability to service.  The September 2013 DBQ report suggests that, while the Veteran's ulcer disorder was not diagnosed until after service, it may have onset during service.  While Dr. M. J. did not offer an opinion regarding the relationship between the Veteran's service and his ulcer disorder, the DBQ offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an ulcer condition is reopened.

III.  Entitlement to Service Connection

The Veteran contends that his currently diagnosed skin disorder began during his military service and has continued since that time.

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board notes that, while the Veteran alleges that service connection for a skin disorder is warranted based on his presumed exposure to herbicides pursuant to 38 C.F.R. § 3.309(e), while chloracne or other acneform diseases consistent with chloracne are among those diseases listed for presumptive service connection under 38 C.F.R. § 3.309(e), the Veteran has not been diagnosed with chloracne and there is no medical evidence relating the Veteran's currently diagnosed skin disorder to his presumed exposure to herbicides.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include skin disorders, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection, to include as based on continuity of symptomatology, is not warranted in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At his October 2008 Board hearing, the Veteran testified that he began experiencing problems with his skin during service.  He further reported that, while he did not seek medical treatment at that time, he did use over-the-counter dandruff products and had his wife, who is a beautician, help to remove dead skin and hair from his scalp and face.  The Veteran and his wife both indicated that the Veteran did not have any skin problems prior to service and the Board notes that his July 1965 entrance examination and report of medical history are both void of any notations of skin problems.  Notably, the Veteran reported receiving VA treatment for his skin condition shortly after service.  The Veteran's report of treatment shortly after service is also documented in a March 1981 claim for service connection for a skin condition that was subsequently abandoned.

In addition to the testimony provided at his hearing, the Veteran has also submitted numerous lay statements regarding his skin disorder.  Ms. H.W. and Mr. C.C. separately reported that they have known the Veteran for many years, that he did not have a skin condition prior to service, and that they noted the Veteran's skin disorder upon his return from service.  Mr. R.C. provided a similar statement noting that the Veteran had a visible skin condition upon his return from service and that the condition has been present since that time.  Mr. D.A., a fellow veteran, reported that the Veteran's skin condition looks similar to a skin rash he had upon his return from Vietnam.  Ms. P.F. noted that she has known the Veteran since the 1970s and that he has always had a visible skin disorder.  Mr. C.W. reported that he was the Veteran's barber in the 1960s and that he never noticed any type of skin disorder on the Veteran prior to his military service.  Finally, Mr. W.S., the Veteran's current barber, noted that the Veteran has always had a skin disorder and that he had never seen another skin disorder of this kind in his career as a barber.

The record also contains several opinions from Ms. V.C., a registered nurse.  In her May 2011 affidavit, Ms. V.C. reported that the Veteran did not exhibit any signs of a skin disorder prior to service, but that when he returned in 1968, she observed a skin disorder on the Veteran's scalp and other areas of his body.  She noted that, in her career as a nurse, she was familiar with the pathophysiology, symptoms, and treatments for skin disorders such as the Veteran's.  She ultimately stated that she believed the Veteran's skin condition was acquired in Vietnam.  In another statement provided in June 2011, Ms. V.C. stated that, based on her medical training and expertise she was able to state that the Veteran's current skin disorder was the same disorder she observed when the Veteran returned from service.  Ms. V.C. also noted that it is common for patients such as the Veteran to attempt to self-treat this type of skin disorder and to abstain from reporting it to treating practitioners.  She ultimately opined that it is as likely as not that the Veteran's skin disorder was present in service and has been chronic and present since that time based on her personal observation of his symptoms after service and continuing since that time.  Registered nurse V.C.'s opinion regarding the onset of the Veteran's skin disorder included a clear conclusion with supporting statements as well as reasoned medical conclusions connecting the two and it is thus accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").     

Service treatment records do not reflect any complaints of or treatment for a skin disorder in service.  As noted above, the Veteran reported that he self-medicated his condition with over-the-counter products and treatments provided by his spouse.
Post-service treatment records indicate that the Veteran has reported dry and flaky skin of his upper body, face, and scalp.  He has been diagnosed with sebopsoriasis, a chronic inflammatory condition of the skin, and seborrheic dermatitis.

An October 2011 VA examination report, obtained pursuant to the August 2011 remand, indicates that the Veteran had been diagnosed with sebopsoriasis in 2006.  Following a physical examination and a review of the Veteran's claims file, the examiner initially opined that he was unable to say without resort to speculation whether the Veteran's current skin condition was a continuation of his in-service symptoms.  However, the VA examiner did not identify what information, if any, would allow such an etiological opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, this opinion weighs neither for nor against the claim. 

Subsequently, in an opinion dated approximately one week after the opinion discussed above, the same examiner opined that it was less likely than not that the Veteran's skin disorder was related to service.  In support of this opinion, the examiner noted that there was no documented skin condition in service and that the Veteran's disorder was not related to herbicide exposure.  No further rationale was provided nor was any explanation provided as to why the examiner changed his opinion from the previous opinion.  As the opinion is not supported by a reasoned rationale and is inconsistent from a previous opinion provided by the same examiner, it is accorded little, if any, probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's skin disorder, diagnosed as sebopsoriasis and seborrheic dermatitis, had its onset during service.  In this regard, in May and June 2011 registered nurse V.C. opined that it was as likely as not that the Veteran's skin condition was present during his military service based upon her personal observations of the Veteran immediately following his separation and continued observation since that time.  Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his skin disorder, to including the presence of visible scaly and dry skin of the face and scalp, which resulted in a confirmed diagnosis of a skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the onset of the Veteran's skin disorder is at least in relative equipoise, and he and has competently and credibly provided a lay account of the onset and continuity of symptoms associated with his skin disorder during and after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sebopsoriasis and seborrheic dermatitis is warranted.


ORDER

New and material evidence having been received, the claim for service connection for an ulcer condition is reopened; the appeal is granted to this extent only.

Service connection for sebopsoriasis and seborrheic dermatitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for an ulcer disorder and entitlement to an increased rating for epididymitis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his claimed ulcer disorder prior to deciding the claim. 

The Veteran asserts that his ulcer disorder had its onset during service.  Service treatment records indicate that the Veteran was seen in March 1967 and March 1968 for stomach pain and heartburn, and he was diagnosed with heartburn on both occasions.  Post-service treatment records reveal a diagnosis of peptic ulcer disease.  Given the Veteran's in-service treatment and current diagnosis, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

Additionally, the Board finds that the Veteran's claim for an increased rating for epididymitis must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of this service-connected disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his epididymitis in August 2009.  Since that time, the Veteran has noted an increase in the severity of his symptoms.  Specifically, in his July 2010 notice of disagreement, the Veteran reported that his symptoms were more severe than those noted at his 2009 examination and requested a new examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his epididymitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
 
Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from February 2015 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated him for his ulcer disorder and epididymitis.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed ulcer disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current ulcer related diagnoses.

(b)  For each diagnosed ulcer disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his January March 1967 and March 1968 treatment for stomach pain and heartburn?  

(c)  Is it at least as likely as not that the Veteran's diagnosed ulcer disorder is related to his exposure to herbicides during service?  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included ulcer disorders in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's ulcer disorder, without regard to the conditions VA recognizes as being due to herbicides, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam.  

(d)  Did the Veteran manifest a peptic (gastric or duodenal) ulcer within one year of his service discharge in April 1968, i.e., by April 1969?  If so, please describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected epididymitis.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. The examiner should explain the reasons for the conclusions reached.  

The examiner should identify the nature and severity of all manifestations of the Veteran's epididymitis.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's epididymitis on his daily activities and employability.

All opinions expressed must be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


